DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment of 14 December 2021 has been entered in full.  Claims 4 and 5 are canceled.  Claims 1-3 and 6 are under examination.

Withdrawn Objections And/Or Rejections
	The rejection of claims 1-5 under 35 U.S.C. 101 as claiming the same invention as that of claims 1-5 of prior U.S. Patent No. 10,556,938 B2 as set forth at p. 3 of the previous Office action (mailed 14 June 2021) is withdrawn in view of the canceled and amended claims (received 14 December 2021).

Specification
The disclosure remains objected to because of the following informalities: As stated at p. 2 of the previous Office action (mailed 14 June 2021), the specification refers to parent application 15/707,934 in the first paragraph but fails to provide the required indication of the status thereof.  Amending the first paragraph to indicate that ‘934 is “now U.S. Patent No. 10,556,938 B2” would be remedial.
Appropriate correction is required.
The substitute specification provided with the response (received 14 December 2021) is noted.  However, while certain errors were corrected, and the substitute 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,556,938 B2.
Both sets of claims are directed to methods of preventing hospitalization due to a severe respiratory exacerbation in a patient with acute lung injury, a patient who experiences frequent respiratory exacerbations, or a patient with a chronic respiratory condition comprising the steps of administering the rhSCGB3A2 protein of SEQ ID NO: 3, wherein the patient is not re-hospitalized for at least one month after administration of rhSCGB3A2.  Both sets of claims recite patients suffering from pulmonary fibrosis or bronchiectasis.
The claims differ in that the instant claims recite that the severe respiratory exacerbation is caused by an environmental trigger, influenza virus, RSV, or any bacteria or other microbe, whereas the patented claims do not limit the type or cause of 
Using the specification of ‘938 as a dictionary, a “severe respiratory exacerbation” as recited in the patented claims includes an environmental trigger, bacteria, fungi, and viruses.  See col. 4, li. 13-30.  Accordingly, the claimed methods reasonably suggest the instantly claimed methods, when taking the definition of “severe respiratory exacerbation” into account.
Regarding new claim 6, COPD is recited in the alternative.  Since the patented claims recite the other two conditions recited in new claim 6 (pulmonary fibrosis or bronchiectasis), the narrower genus recited in the patented claims anticipates the broader genus recited in claim 6.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
10 January 2022